Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/03/2021 has been entered. Claims 1-11 remain pending in the application.  Applicant’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/03/2020.   

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, claim 6 recites “the sensing elements are functionalized with a plurality of deposited mixtures”. While the specification discloses “one or more molecular formulations 108 may be necessary to completely and selectively identify a particular gas” (paragraph [0037]), the specification does not describe the sensing element functionalized with a plurality of deposited mixtures. Paragraph [0037] continues to disclose multiple sensing elements are programmed with a unique formulation. Paragraph [0038] and Fig. 8 discloses only a single deposited formulation on a single sensing element. 
Regarding claim 7, claim 7 recites “each of the plurality of sensing elements are functionalized with a plurality of deposited mixtures”. While the specification discloses “one or more molecular formulations 108 may be necessary to completely and selectively identify a particular gas” (paragraph [0037]), the specification does not describe each of the plurality of sensing elements are functionalized with a plurality of deposited mixtures. Paragraph [0037] continues to disclose multiple sensing elements are programmed with a unique formulation. Paragraph [0038] and Fig. 8 discloses only a single deposited formulation on a single sensing element. Claims 8-11 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the at least one deposited mixture comprises nano-nucleated structures…” (the term “comprises” is open), and the claim also recites “at least one deposited mixture consisting of hybrid nanostructures…” (“consisting of” is closed) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-6 
Regarding claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “the at least one deposited mixture comprises nano-nucleated structures…” (the term “comprises” is open), and the claim also recites “a plurality of deposited mixtures, each consisting of hybrid nanostructures…” (“consisting of” is closed) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 8-11 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Haick et al. (US 9696311 B2, hereinafter “Haick”) as evidenced by Brust el al. (Brust, Mathias et al., “Synthesis of Thiol-derivatised Gold Nanoparticles in a Two-phase Liquid-Liquid System”, 1994, J Chem Soc Chem Commun, 7:801-802, hereinafter “Brust”) in view of Mubeen et al. (Syed Mubeen, et al. “Hybrid tin oxide-SWNT nanostructures based gas sensor”, March 2013, Electrochimica Acta, 92, p484-490. Hereinafter “Mubeen”).
Regarding claim 1, Haick teaches a sensor array (abstract) comprising a plurality of sensing elements (claim 7; column 13, lines 58-67), wherein each of the plurality of sensing elements comprises a resistance and a capacitance (claim 7; column 5, lines 22-28), and wherein at least one resistance and capacitance are capable of being altered when interacting with a target gas or family of gasses (the target gas or family of gasses is interpreted as volatile organic compounds;  claim 7; column 5, lines 22-44 and column 25, lines 25-28 teach the sensor array can discriminate between different mixtures of volatile organic compounds). Haick teaches the sensor array wherein at least one deposited mixture (column 13, lines 25-28, “solution”) comprises nano-nucleated structures of high surface area nanomaterials (column 12, lines 16-67; teaches gold particles are nano-nucleated structures by reference of Brust et al.) It appears that Haick teaches the sensor array wherein each of the plurality of sensing elements are functionalized with the at least one deposited mixture (column 13, lines 25-28 and column 12, lines 46-67, “solution”) consisting of hybrid nanostructures (column 13, lines 25-28, “NPCOCs”) molecularly formulated to allow the sensing elements to specifically detect the target gas or family of gasses when exposed to the target gas or family of gasses (column 5, lines 22-44 and column 25, lines 25-39 teach the sensor array can discriminate between different mixtures of volatile organic compounds). Haick teaches water vapor can impede the measurement of gasses indicative to cancer and that the sensor array does not have a large resistance change when a change in relative humidity (water vapor) occurs (column 22, lines 51-60).
Haick fails to teach wherein the nano-nucleated structures of high surface area nanomaterials are functionalized with atomically dispersed metal catalysts and wherein the nano-nucleated structures are capable of responding in real-time with a large resistance change when a change in relative humidity (RH) occurs.
Mubeen teaches a hybrid tin-oxide single-walled nanotube (SWNTs) nanostructure based gas sensor (abstract) that can be applied to create a sensor array (abstract) wherein each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haick to incorporate the teachings of Mubeen to provide Haick’s nano-nucleated structures of high surface area nanomaterials to be functionalized with atomically dispersed metal catalysts. Doing so would have a reasonable expectation of successfully improving the sensitivity of the sensor array as taught by Mubeen while allowing the nano-nucleated structures to be able to respond in real-time with a large resistance change when a change in RH occurs, which one of ordinary skill would be motivated to measure since water vapor can affect measurement of gasses as taught by Haick.
 Regarding claim 2, Haick as evidenced by Brust in view of Mubeen teach all of the elements of the current invention as stated above. Haick further teaches the sensor array able to support deposition of the at least one deposited mixture (column 21, lines 55-67), in pico-liter to micro-liter amounts, that can result in consistent baseline electrical parameters.
Regarding claim 3, Haick as evidenced by Brust in view of Mubeen teach all of the elements of the current invention as stated above. Haick further teaches the sensor array wherein each sensing element comprises a circular, interdigitated electrode design (Fig. 2; column 21, lines 47-55) with well sections (Fig. 2; column 21, lines 47-55; regarded as a gap between the electrodes) capable of providing an optimized target structure for material deposition (column 21, lines 55-67).
Regarding claim 4, Haick as evidenced by Brust in view of Mubeen teach all of the elements of the current invention as stated above. Haick further teaches the sensor array wherein the plurality of electrodes form a channel with interdigitated fingers (Fig. 2(B)); and wherein the at least one deposited mixture containing nano-nucleated structures is capable of bridging a gap (Fig. 2(B); column 21, lines 55-67; drop of solution casted onto electrode bridges a gap), between the interdigitated fingers to connect the circuit within a resistance range while also able to serve as a highly sensitive sensing surface.
Regarding claim 5, .
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haick in view of Mubeen as applied to claim 1 above, and further in view of Gabriel et al. (US 20100323925 A1, hereinafter “Gabriel”).
Regarding claim 6, Haick as evidenced by Brust in view of Mubeen teach all of the elements of the current invention as stated above. Haick in view of Mubeen fail to teach wherein the sensing elements are functionalized with a plurality of deposited mixtures, each consisting of hybrid nanostructures molecularly formulated to allow the sensing elements to specifically detect a different target gas or family of gases when exposed to the target gas or family of gases.
	Gabriel teaches a detector system including arrays having a plurality of nanoelectronic sensors comprising nanostructured elements, such as nanotubes, to detect gasses (abstract). Gabriel teaches sensing elements (claim 1, “at least one nanostructured element”) functionalized with a plurality of deposited mixtures (claim 1, “first nanoparticle composition” and “second nanoparticle composition”), each consisting of hybrid nanostructures (paragraph [0024]) molecularly formulated to allow the sensing elements to specifically detect a different target gas or family of gases when exposed to the target gas or family of gases (paragraph [0085] and claim 1 teaches the detection system is cross-sensitive to multiple gasses and demonstrates selective responses to gasses). Gabriel teaches the system can distinguish and detect a range of different gasses (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haick in view of Mubeen to incorporate the teachings of Gabriel to provide the sensing elements functionalized with a plurality of deposited .
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haick as evidenced by Brust in view of Mubeen and further in view of Gabriel.
Regarding claim 7, Haick teaches a sensor array (abstract) comprising a plurality of sensing elements (claim 7; column 13, lines 58-67), wherein each of the plurality of sensing elements comprises a resistance and a capacitance (claim 7; column 5, lines 22-28), and wherein at least one resistance and capacitance are capable of being altered when interacting with a target gas or family of gasses (the target gas or family of gasses is interpreted as volatile organic compounds;  claim 7; column 5, lines 22-44 and column 25, lines 25-28 teach the sensor array can discriminate between different mixtures of volatile organic compounds). Haick teaches the sensor array wherein a deposited mixture (column 13, lines 25-28, “solution”) comprises nano-nucleated structures of high surface area nanomaterials (column 12, lines 16-67; teaches gold particles are nano-nucleated structures by reference of Brust et al.) It appears that Haick teaches the sensor array wherein each of the plurality of sensing elements are functionalized with the deposited mixture (column 13, lines 25-28 and column 12, lines 46-67, “solution”) consisting of hybrid nanostructures (column 13, lines 25-28, “NPCOCs”) molecularly formulated to allow the sensing elements to specifically detect the target gas or family of gasses when exposed to the target gas or family of gasses (column 5, lines 22-44 and column 
Haick fails to teach the plurality of sensing elements are functionalized with a plurality of deposited mixtures each consisting of hybrid nanostructures molecularly formulated to allow the sensing elements to specifically detect a different target gas or family of gases when exposed to the target gas or family of gases, wherein the nano-nucleated structures of high surface area nanomaterials are functionalized with atomically dispersed metal catalysts, and wherein the nano-nucleated structures are capable of responding in real-time with a large resistance change when a change in relative humidity (RH) occurs.
Mubeen teaches a hybrid tin-oxide single-walled nanotube (SWNTs) nanostructure based gas sensor (abstract) that can be applied to create a sensor array (abstract) wherein each sensing element are functionalized with at least one deposited mixture (page 485, section 2.1, “suspension”) consisting of nanostructures (“SWNTs”) molecularly formulated to allow the sensing elements to detect a target gas or family of gasses when exposed to the target gas or family of gasses (Fig. 5d-f teaches the sensor detects multiple gasses including water vapor). Mubeen teaches the deposited mixture comprises nanostructures (page 485, section 2.2) that are functionalized with atomically dispersed metal catalysts (page 485, section 2.2, tin oxide). Mubeen teaches the nanostructures respond in real-time with a resistance change when a change in relative humidity changes (Fig. 5f). Mubeen teaches the gas sensor is a simple, controllable electrochemical approach which shows promising application towards room 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haick to incorporate the teachings of Mubeen to provide Haick’s nano-nucleated structures of high surface area nanomaterials to be functionalized with atomically dispersed metal catalysts. Doing so would have a reasonable expectation of successfully improving the sensitivity of the sensor array as taught by Mubeen while allowing the nano-nucleated structures to be able to respond in real-time with a large resistance change when a change in RH occurs, which one of ordinary skill would be motivated to measure since water vapor can affect measurement of gasses as taught by Haick.
Haick in view of Mubeen fail to teach the plurality of sensing elements are functionalized with a plurality of deposited mixtures, each consisting of hybrid nanostructures molecularly formulated to allow the sensing elements to specifically detect a different target gas or family of gases when exposed to the target gas or family of gases.
Gabriel teaches a detector system including arrays having a plurality of nanoelectronic sensors comprising nanostructured elements, such as nanotubes, to detect gasses (abstract). Gabriel teaches sensing elements (claim 1, “at least one nanostructured element”) functionalized with a plurality of deposited mixtures (claim 1, “first nanoparticle composition” and “second nanoparticle composition”), each consisting of hybrid nanostructures (paragraph [0024]) molecularly formulated to allow the sensing elements to specifically detect a different target gas or family of gases when exposed to the target gas or family of gases (paragraph 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haick in view of Mubeen to incorporate the teachings of Gabriel to provide the sensing elements functionalized with a plurality of deposited mixtures, each consisting of hybrid nanostructures molecularly formulated to allow the sensing elements to specifically detect a different target gas or family of gases when exposed to the target gas or family of gases. Doing so would improve the sensor array with a reasonable expectation of successfully distinguishing and detecting a range of different gasses as taught by Gabriel.
Regarding claim 8, Haick as evidenced by Brust in view of Mubeen teach all of the elements of the current invention as stated above. Haick further teaches wherein each of the plurality of sensing elements comprises a plurality of electrodes (Fig. 2; column 21, lines 47-55) and a well (Fig. 2; column 21, lines 47-55; regarded as a gap between the electrodes), which form a circuit and patterned to be able to support deposition of the plurality of deposited mixtures (column 21, lines 55-67), in pico-liter to micro-liter amounts, that can result in consistent baseline electrical parameters.
Regarding claim 9, Haick as evidenced by Brust in view of Mubeen teach all of the elements of the current invention as stated above. Haick further teaches wherein each sensing element comprises a circular, interdigitated electrode design (Fig. 2; column 21, lines 47-55) with well sections (Fig. 2; column 21, lines 47-55; regarded as a gap between the electrodes) capable of providing an optimized target structure for material deposition (column 21, lines 55-67).
Regarding claim 10, Haick as evidenced by Brust in view of Mubeen teach all of the elements of the current invention as stated above. Haick further teaches wherein the plurality of electrodes form a channel with interdigitated fingers (Fig. 2(B)); and wherein the deposited mixture containing nano-nucleated structures is capable of bridging a gap (Fig. 2(B); column 21, lines 55-67; drop of solution casted onto electrode bridges a gap), between the interdigitated fingers to connect the circuit within a resistance range while also able to serve as a highly sensitive sensing surface.
Regarding claim 11, Haick in view of Mubeen teach all of the elements of the current invention as stated above. Haick further teaches wherein the nanomaterials comprises a metal-organic framework (column 12, lines 46-67, “thiol-capped Au nanoparticles”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/548,780, hereinafter  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the claims of 16/548,780 falls within the scope of the examined claim.
Regarding claim 1, application ‘780 teaches (claim 1) a sensor array comprising a plurality of sensing elements, wherein each of the plurality of sensing elements are functionalized with a deposited mixture consisting of hybrid nanostructures molecularly formulated to allow the sensing elements to specifically detect a target gas or family of gasses when exposed to the target gas or family of gasses, and wherein each of the plurality of sensing elements comprises a resistance and a capacitance, and wherein at least one resistance and capacitance are altered when interacting with the target gas or family of gases; and wherein the at least one deposited mixture comprises nano-nucleated structures of high surface area nanomaterials that are functionalized with atomically dispersed metal catalysts and wherein the nano-nucleated structures are capable of responding in real-time with a large resistance change when a change in relative humidity (RH) occurs. The claimed structures of application ‘780 are the same as the claimed device, thus the structures of application ‘780 would clearly be capable of responding to a change in RH in the same fashion as the instant claims.
Note that the functional/process recitations that describe the nano-nucleated structures in claim 1 are interpreted as intended uses of the claimed sensor array and are given patentable weight to the extent which effects the structure of the claimed sensor array. Please see MPEP 2114.
Regarding claim 2, application ‘780 teaches (claim 2) the sensor array wherein each of the plurality of sensing elements comprises a plurality of electrodes and a well, which form a 
Regarding claim 3, application ‘780 teaches (claim 3) the sensor array wherein each sensing element comprises a circular, interdigitated electrode design with well sections to provide an optimized target structure for material deposition. 
Regarding claim 4, application ‘780 teaches (claim 4) the sensor array wherein the plurality of electrodes form a channel with interdigitated fingers; and wherein at least one deposited mixture containing nano-nucleated structures bridges a gap between the interdigitated fingers to connect the circuit within a resistance range while also serving as a highly sensitive sensing surface. 
Regarding claim 5, application ‘780 teaches (claim 5) the sensor array wherein the nanomaterials comprise at least one of the following: carbon nanotubes, dichalcogenides, graphene, metal-organic frameworks, and metal oxides.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 03/03/2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haick et al. (US 9696311 B2) as evidenced by Brust (Brust, Mathias et al., “Synthesis of Thiol-derivatised Gold Nanoparticles in a Two-phase Liquid-Liquid System”, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HENRY H NGUYEN/Examiner, Art Unit 1798   

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798